The defendant, Emily Donaldson, was indicted at the Spring Term of the Circuit Court for Duval county. The indictment contained two counts. The first charged that the •defendant received grain from a slave, said slave not having .a perndt from the person having the control of said slave the second, that the defendant ptio'chased grain from a slave,, mot having such permit.
*403To this indictment the defendant pleaded “ aubrefors convict.,” which being overruled by the Court, she then pleaded “ not guilty.” Upon the last plea the defendant was tried at the October Term of said Court, 1859 ; but the jury failing to agree, they were by consent discharged,, and on a subsequent day of the same Term, the cause was again tried by another jury upon the same plea, who returned into Court a verdict of “ guilty ” against the defendant, with a recommendation to the clemency of the Court; whereupon the Court assessed a fine of twenty-five dollars against her, and entered up a judgment accordingly.
A motion for a new trial was made in the Court below,, which being ovemxled, the defendant appealed to this Court..
The errors assigned are as follows:
1st. That the plea “ emtrefors convict,” pleaded to said indictment, was a good plea and that the Circuit Court erred, in overruling it.
2nd. The Court erred in charging that the permit to a slave to sell or dispose of grain must he in writing.
3d. The Court erred in addressing any remark to the juror,. Adam Ochus, at the time when the said jury were being: polled, touching the discrepancy or inconsistency between the sealed verdict and his declarations at the time that it was not his verdict, and especially in addressing aixy remarks, indicating any displeasure or dissatisfaction on the part of the Court, or which involved the said juror in the íxecessity of making any explanations.
The points presented by this assignment of’ errors were-discussed by the learned counsel engaged in the cause, but the Com-t deems it unnecessary to consider them, as the-judgment must be reversed upon other grounds.
The defendant was indicted and convicted under the act passed the 5th February, 1834, approved 11th February,.. 1834. Thompson’s Digest, p. 508, section 8:
*404Parts of this act, including section 8, as numbered in Thompson’s Digest, p. 508, were repealed by the act of the 14th February, 1835. See Thompson’s Digest, p. 509, section 9. The act approved January 24th, 1851, amended the 3d section of the act of 1834, numbered in Thompson’s Digest section 8, but it will be seen by reference to the act of the 14th February, 1835, above referred to, that this section was not in force in any portion of East Florida except the county of Columbia. The statute under which the defendant was indicted and convicted having been repealed before the trial, the judgment of the Court below must for that cause be reversed.